DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 11, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Spano (10,245,051) in view of Hansmann et al. (6,979,293).  Spano discloses the invention substantially as claimed.  Spano discloses, at least in figures 1 and 3A-3D” and col. 4, lines 29-56 and col. 7, lines 12-65; a device (e.g., 200) for delivering mechanical waves to treat a lesion present in a blood vessel, comprising: a catheter body (combination of 204) extending between a first proximal end and a first distal end along a longitudinal axis; an inflatable balloon (300) secured to the catheter body and being adjustable between an inflated configuration and a deflated configuration, the inflatable balloon being fluidly connectable to a source of fluid (130) for varying a configuration of the balloon; and at least one mechanical waveguide (230, according to col. 7, line13) extending between a second proximal end operatively connectable to a source of broadband mechanical pulses (e.g., 10 Hz to 20 MHz in pulsed mode, according .
However, Spano does not explicitly disclose that at least one mechanical waveguide is operatively connectable to a source of high amplitude pulses and to a second distal end for propagating the high amplitude pulses.  Hansmann et al. teach, in col. 8, lines 10-41 and col. 14, lines 27-42; a mechanical waveguide (i.e., “a wire coupled to the ultrasound radiating member”) connectable to a source of broadband mechanical pulses, wherein the “amplitude during each pulse can be constant or varied” according to the pulse power desired for treatment of tissue.  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of Hansmann et al., to modify the device of Spano, so that at least one mechanical waveguide is operatively connectable to a source of high amplitude pulses and to a second distal end for propagating the high amplitude pulses.  Such a modification would allow the device to have high-powered pulses, if desired, for treating tissue.
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Spano (10,245,051) in view of Hansmann et al. (6,979,293), and further in view of Kasinkas et al. (6,263,236).  Spano in view of Hansmann et al. discloses the invention substantially as claimed, but does not explicitly disclose that the device includes at least one optical fiber for delivery of laser energy.  Kasinkas et al. teach, at least in figures 4 and 5 and .

Allowable Subject Matter
Claims 9, 12-14, 16-18, 20, 22, 23, 26, 29, 31, and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record, alone or in combination, discloses a device for delivering mechanical waves to treat a lesion present in a blood vessel, comprising, inter alia: a catheter body extending between a first proximal end and a first distal end along a longitudinal axis; an inflatable balloon secured to the catheter body; and at least one mechanical waveguide extending between a second proximal end operatively connectable to a source of high amplitude and broadband mechanical pulses and a second distal end for propagating the high amplitude and broadband mechanical pulses from the second proximal end to the second distal, the mechanical waveguide being secured to at least a portion of the catheter body, wherein the device further comprises at least one deflector secured to the external face of the inflatable balloon and facing .
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Response to Amendment
Applicant’s arguments with respect to claims 1, 4-8, 11, 32 and 35 have been considered but are moot in view of new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771